 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDelse of rights guaranteed in Section 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.6.By discriminating in regard to the hire and tenure of employment ofCharles Fayne,thereby discouraging membership in United Gas, Coke andChemical Workers of America, CIO,Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) and 8 (a) (3)of the Act.7.The aforesaid labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]STATIONERS CORPORATIONandWAREHOUSE, PROCESSING & DISTRSBU-TIONWORKERS UNION LOCAL 26, INTERNATIONAL LONGSHOREMEN'S& WAREHOUSEMEN'S UNION, PETITIONER.Case No. 21-RC-1375.May 21,1952Supplemental Decision and DirectionOn December 19, 1951, the Board issued a Decision, Direction, andOrder herein 1 in which it (1) overruled the challenges to 10 of the11 challenged ballots; and (2) found that the Employer's exceptionshad raised material issues of fact as to the supervisory status ofWilliam Kennoy, who cast the other ballot. The Board directed thatif, after the 10 challenged ballots were opened and counted, it shouldappear that the ballot of William Kennoy could affect the results ofthe election, a hearing should be held to determine whether or not hewas a supervisor at the time of the election.Upon the opening and counting of the 10 challenged ballots, itappeared that the ballot of William Kennoy might affect the resultsof the election.Accordingly, on February 5, 15, and 19, 1952, pursu-ant to the Board's Order, a hearing was held before Ben Grodsky,hearing officer.The Employer and the Petitioner appeared and par-ticipated.On March 12, 1952, the hearing officer issued and served upon theparties a hearing officer's report, a copy of which is attached hereto, inwhich he found that William Kennoy did not in fact possess or assertsupervisory authority, and recommended that the challenge to hisballot be overruled.The Petitioner filed exceptions to the hearingofficer's report, and the Employer filed a brief in support of thereport.The Board 2 has reviewed the rulings of the hearing officer and findsno prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the hearing officer's report, the exceptions,197 NLRB 601.2 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers inconnection with thiscase to the same three-member panel participating in theoriginaldecision [MembersHouston,Murdock, and Styles].99 NLRB No. 47. STATIONERSCORPORATION241briefs, and the entire record in the cases and hereby makes the fol-lowing findings :In substance, the Petitioner contends that the hearing officer im-properly appraised the testimony as to the status of William Kennoyvis-a-visthe truck drivers and Wanda Talamentez and Eugene Curley,two employees who work in the shipping department with Kennoy.The hearing officer correctly found the following as to the functionsand duties of these individuals : William Kennoy, classified as dis-patcher of orders or shipping clerk, works in a small office near thereceiving dock, and his principal duties are the distribution of"charges" into baskets corresponding to certain truck routes, receiv-ing telephone inquiries from customers and investigating the actiontaken a particular order, waiting on customers who appear at thewarehouse during the absence of the employee who normally handlessuch will-call orders, laying out furniture orders, and sorting andfiling copies of "charges." 4Wanda Talamentez also works in thesame office and, with the exception of laying out furniture orders,performs substantially the same work as Kennoy 5Eugene Curley,who handles freight shipments, was not an employee at the time of theelection, but he replaced an employee who was assigned similar duties.The truck drivers 6 normally pick up the "charges" on their routesafter they have been sorted by Kennoy'or Talamentez, locate the ordersthat have been filled by other employees, load, and deliver the mer-chandise.They are permanently assigned to their routes by Wright,the warehouse superintendent, and they regard him as their immediatesupervisor.If, a driver is absent, Kennoy reports that fact to Wrightor Anderson, the warehouse foreman, and one of them determineswhether the route should be delivered, and who is to make such deliv-8On April 7, 1952, New Furniture and Appliance Drivers, Warehousemen and HelpersUnion,Local 196,A. F. L., filed a motion to set aside the election,to deny certification,to permit intervention,and to conduct a new election.It indicates that,although at thetime of the election it had no interest in the proceeding,it has since been designated by amajority of the employees within the unit found appropriate by the Board,and has fileda petition for these employees in Case No. 21-RC-2493.Under these circumstances, andin view of the lapse of time since the election, it urges the Board to order a new electionherein and permit it to appear on the ballot.Although mindful of the fact that a considerable period of time has elapsed since theelection, the Board is of the opinion that the parties hereto are nonetheless entitled to acomplete adjudication of the issues raised by the challenged ballots. Cf.AmericanThreadCompany,96 NLRB 956. Furthermore,the Board has heretofore held that a unionseeking to intervene in a consent-election proceeding must show that it had a repre-sentative interest in the employees affected by the petition as of the date of the consent-election agreement.Lufkin Foundry&Machine Company,83 NLRB 768.Accordingly,we deny the motion into to.4 It appears that Kennoy's duties have not changed substantially since the time of theelection.5 Talamentez does more filing than Kennoy.E There are 11 truck drivers assigned to regular runs which they usually make everyday ; in addition,1 driver travels between the employer's store and the warehouse withorders of merchandise;1 driver is regularly assigned to picking up buy-out orders ; 2truck drivers are regularly assigned to the delivery of furniture orders ; and 2 drivers areregularly assigned to the delivery or surplus orders on other regular routes. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDcries.Wright or Anderson also determines who is to assist the truckdrivers on heavy loads, and what work the truck drivers are to per-form if their deliveries are completed early.Usually all such direc-tions are conveyed to the drivers through Kennoy.7We are persuaded, as was the hearing officer, that these facts do,not support a finding that Kennoy exercises supervisory authoritywithin the meaning of Section 2 (11) of the Act. In reaching thisconclusion, we are mindful of the testimony of McCormick and Pru-litsky suggestive of such authority.However, both these witnesseswere order clerks whose duties required only their occasional presenceon the loading dock. In our opinion they were therefore not too wellinformed on the crucial issue of whether Kennoy was acting on hisown or pursuant to instructions from Wright or Anderson .8 Onthe other hand, Thomas Wiemann, one of the Employer's truck drivers,who the Petitioner contends was supervised by Kennoy, testified thatKennoy did not direct him in his work, and that he was supervisedby either Wright or Anderson.We therefore find corroboration asto the nonsupervisory status of Kennoy in the testimony of Wiemannand do not rely on the testimony of McCormick and Prulitsky.We are also mindful of the fact that such a holding would leave 2supervisors for approximately 100 employees.However, like thehearing officer, we are persuaded that the nature of the work at thewarehouse indicates the propriety of such a'ratio between supervisorsand rank-and-file employees.Accordingly, as it does not appear that Kennoy uses independentjudgment in directing the work of any employee, or makes effectiverecommendations with respect to pay, promotions, assignments, orpersonnel action, and for the further reasons pointed out by the hear-ing officer, we find that William Kennoy was not a supervisor withinthe meaning of the Act at the time of the election.We shall thereforeorder that his ballot be opened and counted.DirectionIT IS HEREBY DIRECTED that, as part of the investigation to ascertainrepresentatives for the purposes of collective bargaining with the Em-ployer, the Regional Director for the Twenty-first Region shall, pur-suant to National Labor Relations Board Rules and Regulations,within ten (10) days from the date of this Direction, open and countthe ballot of William Kennoy, and thereafter prepare and cause. tobe served upon the parties a supplemental tally of ballots, includingtherein the count of the ballot described above.PThe Petitioner'switnesses did not, In our opinion, effectively rebut the evidence thatKennoy acts as a mere conduit of orders from Wright and Anderson.8In this regard, we note that in relation to one conversation between Kennoy and atruck driver,Prulitsky admitted that he had heard only part of the conversation whilewaiting to speak to Kennoy. STATIONERS CORPORATION243Hearing Officer's Report, Findings of Fact, and RecommendationsOn December 19, 1951, the Board issued a Decision, Direction, and Order inthe above-entitled proceeding.A revised tally of ballots having been issued onDecember 28, 1951, from which it appeared that the ballot of William Kennoymay be determinative of the results of the election, and the Board having ruledin its above-mentioned Decision that if the ballot is determinative of the resultsof the election, a hearing should be held to determine whether or not WilliamKennoy was a supervisor at the time of the election, the undersigned was desig-nated as hearing officer by the Regional Director for the purpose of conductingthe hearing and preparing and causing'to be served upon the parties a reportcontaining resolutions of credibility of witnesses, findings of fact, and recom-mendations to the Board as to the disposition of the issue. The hearing washeld on February 5, 15, and 19, 1952, before the undersigned hearing officer, atwhich time the Employer and the Petitioner appeared and participated and wereafforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues.Briefs were received fromthe parties and have been considered.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTThe sole issue here is whether William Kennoy was a supervisor within themeaning of Section 2 (11) of the Act during the payroll period ending June 30,1950.Kennoy has been employed by the Employer for a period of approximately14 years, and is classified as dispatcher of orders or freight or as a shipping clerk.His office is located in a small office immediately adjacent to the loading dock.Another employee, Wanda Talamentez, also works in the same office.Kennoy'sprincipal duties are the distribution of the invoices, known to the Employer ascharges, into various baskets representing the truck routes, receiving telephoneinquiries from customers regarding delivery and condition of merchandise, de-livery of will-call orders when the employee normally handling them is unavail-able, and the laying out of school furniture orders.Talamentez also shares inthese duties, with the exception of the laying out of school furniture orders and,in addition, does most of the filing of the invoices or charges.Eugene Curley,the remaining shipping department clerical employee, was assigned to the han-dling of freight shipments.The Petitioner contended that Kennoy was in charge of the shipping depart-ment which included, in addition to Kennoy, Talamentez, and Curley, 14 truckdrivers and their occasional helpers or swampers.The Petitioner's main conten-tion was that gennoy could responsibly direct the truck drivers and their helpers,the swampers, in assignment. In the absence of unusual circumstances, thetruck drivers would pick up the charges which were placed by Kennoy or Tala-mentez in the basket for their route, would sort out the orders and place themin the truck for delivery in any fashion which the driver would deem appropriate.Certain orders were marked "Rush," generally by the salesmen, and the driversknew that these orders were to be given priority for delivery.Occasionally, arush order would%be filled in the morning while the driver would be loading histruck.In this case, Kennoy would give the charge to the driver, possibly witha verbal instruction, calling the driver's attention to the fact that it is a rushorder.If a driver completed his deliveries and returned to the warehouse beforequitting time, Kennoy would assign him- work from tasks previously indicated tohim by Wright or Anderson. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe drivers were permanently assigned to their routes by Warehouse Super-intendent Wright and they looked upon him as their immediate supervisor. Ifthe drivers wished a change In assignment, they would generally discuss,it withWright or Foreman Anderson. On occasion, drivers have discussed assignmentchanges with Kennoy but he has referred them to Wright. Drivers have alsoon occasion asked Kennoy about a wage increase; he has also referred that toWright. If a driver were absent, Kennoy would report that fact to Wright orAnderson if it came to his attention and, at their direction, would instructanother driver to take that run. In each Instance, the decision relative to thechange in pay or assignment was made by Anderson or Wright, and Kennoymerely carried out their instructions.There were occasions at infrequent intervals when drivers required helpersor swampers.On such occasions, Kennoy would direct an employee to assista truck driver, after having been told by Wright or Anderson whom he coulduse.On one occasion, Kennoy directed an employee to warn another employeeto improve his work habits under threat of discharge.Several employees and former employees testified that they had overheardKennoy directing drivers and swampers. In view of Kennoy's explanation setout above, r find that he was merely carrying out specific instructions of Wrightand Anderson in these Instances.The Petitioner also contends that because there are about 100 employees inthe warehouse, there must be more than 2 supervisors.This contention is with-out merit because there is no showing that the nature of the work is such thatit requires close supervision.In addition, assuming that more supervisors arejustified, this would not tend to establish Kennoy's status as a supervisor.From Kennoy's actions, above described, it can be seen that he had been In-vested with some of the indicia of supervisory authority. If the Issue werewhether the Employer is responsible for Kennoy's acts or statements beeause^ofhis ostensible authority, a different result might be reached ; but the issue hereiswhether Kennoy in fact is a supervisor.Under all the circumstances, it isclear, and I find, that Kennoy did not in fact possess or assert supervisory au-thority!I find that Kennoy was not, during the payroll period ending June 30,1950, a supervisor within the meaning of the Act and that he was entitled tovote in the election of July 14, 1950. I therefore recommend that his ballot beopened and counted.ICf.KraftFood8Company,97 NLRB 1097(Wrona).KAISER MANUFACTURING CORPORATION, RICHMOND MACHINING DIvI-SIONandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL UNION No. 302, AFL, PETITIONERKAISER MANUFACTURING CORPORATION, RICHMOND MACHINING DIVI-SIONandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICTLODGE No. 115) PETITIONER.Cases Nos. 20-1?-1735 and 20-RC-1753.May t1, 19523Decision and Direction of ElectionsUpon separate petitions duly filed, a consolidated hearing was heldin the above cases before Robert V. Magor, hearing officer.The hear-99 NLRB No. 45.